NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DARRYL SCHNEIDER,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-2243
ROBERT WELKER,                              )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul Huey, Judge.

Darryl Schneider, pro se.

Robin D. Black of the Law Offices of
Lorraine Lester, Lake Mary, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, SLEET, and LUCAS, JJ., Concur.